DETAILED ACTION
In response to the applicant’s Request for Continued Examination filed on May 23, 2022 has been acknowledged. Claims 5, 6, 12, 13, 18 and 19 have been canceled. Claims 1-4, 7-11, 14-17 and 20-26, as currently amended, are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.

Allowable Subject Matter
Claims 1-4, 7-11, 14-17 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closes prior art of record Staley (US 9,659,414 B2) discloses a similar sensor which is on the access port or drain plug and establishes when the drain plug has been exposed or removed. These signals are communicated to indicate that a maintenance operation has been performed. The Treyz (US 6,526,335 B1) reference like Staley talks about tracking maintenance information teaches communicating the lubrication or oil change information externally and used to remind the user of upcoming oil changes. The Barfield (US 2016/0035150 A1) reference teaches using the oil change information to produce future maintenance procedures. The current amendment recites that the processor is configured to “prevent operation of an engine of the vehicle while the lubrication system access port is exposed based upon the signal” and “a processor configured to specify lubrication maintenance procedures for design of future automotive vehicles based upon big data including the lubrication maintenance information received from the vehicle and the lubrication maintenance information received from the plurality of other vehicles”. Support for these newly amended limitations can be found explicitly in the originally filed specification paragraph [0032] and [0040]. The closest prior art of record as discussed above fails to explicitly show or teach these limitations, in that it does express that it is possible to prevent the operation of the vehicle based on the access port being exposed or that the maintenance data is used to design future automotive vehicles. The Examiner asserts that it would not have been obvious to combine the elements of the claim to arrive at the claimed invention. Specifically that the art of record fails to read over the claims in combination as currently amended and therefore the claims are allowable. 
The 101 rejection has been removed in light of the amendments, specifically the claims now recite that the engine of the vehicle is prevented from operating based on the signal indicating that the system access port is exposed. As such the Examiner asserts that the claims have been rendered into a practical application.
The updated search yielded the following references:
	Berndorfer (US 6,508,100 B2) which discusses using sensors to determine when to change the oil and the condition of the oil. However the reference fails to use the access port being exposed to prevent the operation of the engine.
Hong et al. (US 2003/0069673 A1) which discusses using maintenance related data to develop new vehicles in the future. However the reference fails to use the sensors indicating that the access port is exposed to prevent the operation of the engine.
Hong et al. (EP 1283501 A2) discusses collecting vehicle data and using it to diagnose the vehicle. However the reference fails to use the sensors indicating that the access port is exposed to prevent the operation of the engine.
Fukuokaya et al. (JP 2002132907 A) discusses collecting repair information and using it to develop future vehicles. However the reference fails to use the sensors indicating that the access port is exposed to prevent the operation of the engine.
Simon S. Wang, Road tests of oil condition sensor and sensing technique, Sensors and Actuators B: Chemical, Volume 73, Issues 2–3, 2001, Pages 106-111, ISSN 0925-4005, https://doi.org/10.1016/S0925-4005(00)00660-2. Discusses sensors to test the oil, however the reference fails to use the sensors indicating that the access port is exposed to prevent the operation of the engine.
Karthikeyan et al, “Elimination of Oil Leak Complaints in RH Cover Parts Assembly”, International Journal of Mechanical Engineering and Technology (IJMET) Volume 8, Issue 3, March 2017, pp. 409–418 Article ID: IJMET_08_03_045. Discusses preventing oil leaks, however the reference fails to use the sensors indicating that the access port is exposed to prevent the operation of the engine.
As none of the cited reference teach the combined limitations of the claims as currently written, the claims are allowable.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        6/14/2022